DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg (US20150300073A1) in view of Gieseke (US20130222592A1).
see Fig. 11 for a vehicle roof);  
a vehicle door including a sensor, the vehicle door rotatably connected to the vehicle roof (see Paragraph 0046 for the camera (corresponds to sensor) that is disposed at the rear portion of the vehicle, the camera may be mounted stationary at the vehicle body or may be mounted at the liftgate, hatch, door or lid 18 (corresponds to different types of vehicle doors that are rotatably connected to the vehicle roof), whereby the camera moves or turns with the door when it opens or closes, such as shown in FIGS. 11, 13 and 14); 
and a computer including a processor and a memory, the memory storing instructions executable by the processor (see Figure 9 for the ECUs  (corresponds to the different processors) and Paragraph 0065 for data storage, local or remote database (corresponds to memory)) to:
actuate the vehicle door to an opened position (see Paragraph 0049 for the lid may be controlled in the closing or opening direction, propelled or controlled by the liftgate power actuators, to essentially keep or maintain the distance between the hatch and a detected hazardous preferably stationary object), but fails to explicitly teach and determine a height of an object on the vehicle roof based on a distance from the sensor in the opened position to a top of the object.
However, Gieseke teaches: determine a height of an object on the vehicle roof based on a distance from the sensor in the opened position to a top of the object (see Paragraph 0031 for the vehicle's height may be estimated or roughly measured by calculating the baggage's height by processing captured images in reflections of the subject vehicle with the baggage on top in window fronts, such as via processing captured data (such as captured image data) as captured by front, side and/or rear sensors, preferably a vehicle vision system's cameras or the like; see also Paragraph 0039 for FIG. 7, showing an image of the subject vehicle (10) from the rear of the vehicle, with the vehicle having height (e) and the baggage (200) on the roof top having height (f) (corresponds to determining the height/top of an object on the vehicle roof); see also Paragraph 0026 for object detection algorithms comparing two images taken at the same time with two different viewing angles (such as via a stereometric sensing system). Other methods may use focal distances, pulse reflection durations or Doppler effects to determine changes in the captured data or frames or detect objects within their detection range (corresponds to distance from the sensor)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch control system with an image processor is operable to process image data captured by the camera to determine if an object is present in the region that is swept by the hatch to determine if the hatch may collide with the detected object when the hatch is being opened/closed, as taught by Ihlenburg, using the vehicle clearance alert system with the control may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon), as taught by Gieseke, for the purpose of generating an alert to the driver of the vehicle for collision avoidance when there is insufficient clearance between the structure and the vehicle for the vehicle to pass under the structure (see Paragraph 0004 of Gieseke).
Regarding claim 2, Ihlenburg teaches the system of claim 1, wherein the instructions further include instructions to determine a sensor height of the sensor when the door is in the opened position and to determine the height of the object based on the sensor height (see Paragraph 0048 for this may be early enough to detect the structure 40 as an object in the sweeping region of the hatch 18. Responsive to such a determination, the system may control a stop of the hatch at a height (corresponds to the height of the object that is determined based on the associated height of the camera mounting position as it relates to the position of the door, as mentioned earlier in the paragraph, "When comparing FIGS. 2A, 2B and 2C with FIGS. 3A and 3B, it becomes obvious that the camera mounting position is important to the outcome so that the opening area of the hatch can be seen or viewed by the camera and by that can be supervised or monitored by the system to limit or substantially preclude the hatch colliding with potential objects (within the range of travel of the hatch)") so that it does not collide with the structure).  
Regarding claim 3, Ihlenburg teaches the elements of the present invention but fail to explicitly teach the system of claim 1, wherein the instructions further include instructions to identify an obstacle height of an obstacle in front of a vehicle upon determining the height of the object and to identify a collision prediction when the height of the object exceeds the obstacle height.  
However, Gieseke teaches the system of claim 1, wherein the instructions further include instructions to identify an obstacle height of an obstacle in front of a vehicle upon determining the height of the object (see Paragraph 0049 for a vehicle alert system that is operable to determine or estimate an actual height of the subject vehicle (as the vehicle may be loaded) and to determine or estimate a clearance height of a structure or object in the path of travel of the vehicle, and, responsive to such determinations or estimations, the system may determine whether the vehicle is low enough to pass through or under the detected structure or object) and to identify a collision prediction when the height of the object exceeds the obstacle height (see Paragraph 0049 for when an insufficient clearance situation is detected (corresponds to a collision prediction when the height of the object exceeds the obstacle height), the system may alert the driver to the potential hazard, such as by providing a visual alert, an audible alert or a haptic alert or the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch control system with an image processor is operable to process image data captured by the camera to determine if an object is present in the region that is swept by the hatch to determine if the hatch may collide with the detected object when the hatch is being opened/closed, as taught by Ihlenburg, using the vehicle clearance alert system with the control may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon), as taught by Gieseke, for the purpose of generating an alert to the driver of the vehicle for see Paragraph 0004 of Gieseke).
Regarding claim 4, Ihlenburg teaches the system of claim 1, wherein the instructions further include instructions to determine the height of the object based on a longitudinal distance between the sensor and the top of the object (see Paragraph 0051 for a distance estimation or determination may be provided via one or more vehicle sensors; see also Paragraph 0025 for a structural object above the rear of the vehicle (such as part of a parking garage or the like) that is being picked up by the camera at the hatch and acknowledged as hazardous in the sweeping area of the hatch by the object hazard detection system of the present invention, whereby the system may stop the hatch at a selected or parameterized distance from the detected object; see also Paragraph 0056 for the hatch collision avoidance or control system of the present invention may comprise an array camera which may be operable to determine distances to objects present in the camera's field of view. The camera may be disposed at the a rear portion of the vehicle and may have a field of view generally rearward of the vehicle so as to encompass the area immediately rearward of the vehicle and in the path of travel of the vehicle hatch as it is opening and/or closing).  
Regarding claim 5, see claim 1.
Regarding claim 6, see claim 2.
Regarding claim 7, Ihlenburg teaches the system of claim 6, wherein the instructions further include instructions to determine a second sensor height of the sensor when the door is at an intermediate position between a closed position and the opened position (see Paragraph 0049 for when the hatch or door or deck lid or liftgate is stopped at an opening position such as at a selected partially opened position (corresponds to an intermediate position between the closed and opened position) or fully opened position (as it corresponds to the sensor height)) and to determine the height of the object based on the sensor height and the second sensor height (see Paragraph 0049 for the lid that may be controlled in the closing or opening direction, propelled or controlled by the liftgate power actuators, to essentially keep or maintain the distance between the hatch and a detected hazardous preferably stationary object (which involves determining the height of the object)).  
Regarding claim 8, Ihlenburg teaches the system of claim 7, wherein the intermediate position is a position at which the sensor first detects the top of the object (see Paragraph 0049 for when the hatch or door or deck lid or liftgate is stopped at an opening position such as at a selected partially opened position (corresponds to an intermediate position between the closed and opened position) or fully opened position (as it corresponds to the sensor height); see also Figure 10 indicating the distance between the door and the top of the object).
Regarding claim 9, Ihlenburg teaches the elements of the present invention but fails to explicitly teach the system of claim 7, wherein the instructions further include instructions to determine a longitudinal distance between a first longitudinal position of the sensor at the intermediate position and a second longitudinal position of the sensor at the opened position and to determine the height of the object based on the longitudinal distance. 
However, Gieseke teaches the system of claim 7, wherein the instructions further include instructions to determine a longitudinal distance between a first longitudinal position of the sensor at the intermediate position and a second longitudinal position of the sensor at the opened position and to determine the height of the object based on the longitudinal distance (see Paragraph 0027 for the alert system of the present invention that is operable to use object detection results to determine the gaps or gap dimensions (corresponds to longitudinal distance) (1D) or area (2D) between the detected objects to be the space the host vehicle has for passing. By subtracting the vehicle's width from the width or lateral dimension of the passing gap (corresponds to longitudinal distances) and similarly subtracting the vehicle's height from the passing gap's height dimension, the system can determine whether there is sufficient clearance or if passing the detected object or objects is critical or precluded. The passing area may be processed as a virtual driving tunnel, adding an area segment to the very front of the tunnel when a calculation cycle is done. The tunnel would be limited by the detection range, resolution and data computing time of the system and its sensors. Some sensor's data area segments may emerge early, but will become clearer and more reliable as the vehicle approaches the virtual area segment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch control system with an image processor is operable to process image data captured by the camera to determine if an object is present in the region that is swept by the hatch to determine if the hatch may collide with the detected object when the hatch is being opened/closed, as taught by Ihlenburg, using the vehicle clearance alert system with the control may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon), as taught by Gieseke, for the purpose of generating an alert to the driver of the vehicle for collision avoidance when there is insufficient clearance between the structure and the vehicle for the vehicle to pass under the structure (see Paragraph 0004 of Gieseke).
Regarding claim 10, Ihlenburg teaches the system of claim 7, wherein the instructions further include instructions to determine a vertical distance between a vertical position of the sensor at the intermediate position and a second vertical position at the opened position and to determine the height of the object based on the vertical distance (see Paragraph 0005 for responsive to determination of a potential collision of the hatch with a detected object, the system may stop or reverse the movement of the hatch or otherwise position the hatch at a partially open position that provides a gap (corresponds to a distance between the first and second positions of the sensor/door) between the hatch and the detected object. The vehicle hatch control system is operable to generally maintain the gap between the hatch and the detected object when the vehicle's body height changes, such as during loading and/or unloading of the vehicle; see also Figure 10 for maintaining the distance or gap between the trunk, which implies a distance between the first and second vertical position of the door as well as the height of the object).  
Regarding claim 11, see claim 3.
Regarding claim 12, Ihlenburg teaches the system of claim 11, wherein the instructions further include instructions to, upon identifying the collision prediction, actuate a brake (see Paragraph 0034 for in situations where the system determines that there is no safe path available through or below the tunnel or structure, the system may apply the vehicle's brakes to stop the vehicle before the vehicle enters the tunnel or passes through or below the structure).  
Regarding claim 13, see claim 4.
Regarding claim 14, Ihlenburg teaches the elements of the present invention but fails to explicitly teach the system of claim 5, wherein the instructions further include instructions to determine an angle between the sensor and the top of the object and to determine the height of the object based on the angle.
However, Gieseke teaches the system of claim 5, wherein the instructions further include instructions to determine an angle between the sensor and the top of the object and to determine the height of the object based on the angle (see Paragraph 0032 for the system may also be operable to take into account any degree of distortion that may be in the reflected image, such as by comparing a ratio of known tire height to known vehicle height to a ratio of the reflected tire to reflective vehicle, in order to determine any vertical distortion that may occur in the reflected image (such as via the wall or glass at which the reflection is captured being at an angle relative to the road or vehicle), and then adjusting the overall height calculation accordingly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch control system with an image processor is operable to process image data captured by the camera to determine if an object is present in the region that is  the control may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon), as taught by Gieseke, for the purpose of generating an alert to the driver of the vehicle for collision avoidance when there is insufficient clearance between the structure and the vehicle for the vehicle to pass under the structure (see Paragraph 0004 of Gieseke).
Regarding claim 16, Ihlenburg teaches the elements of the present invention but fails to explicitly teach the system of claim 5, wherein the instructions further include instructions to determine a field of view of the sensor and to determine the height of the object based on the field of view.  
However, Gieseke teaches the system of claim 5, wherein the instructions further include instructions to determine a field of view of the sensor and to determine the height of the object based on the field of view (see Paragraph 0050 for the camera or cameras may include or may be associated with an image processor operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; see also Paragraph 0006 for the control that may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon) via processing of captured image data and based at least in part on a known height of the vehicle when not loaded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch control system with an image processor is operable to process image data captured by the camera to determine if an object is present in the region that is swept by the hatch to determine if the hatch may collide with the detected object when the hatch is being opened/closed, as taught by Ihlenburg, using the vehicle clearance alert system with the control may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon), as taught by Gieseke, for the purpose of generating an alert to the driver of the vehicle for see Paragraph 0004 of Gieseke).
Regarding claim 17, see claim 1.
Regarding claim 18, see claim 2.
Regarding claim 19, see claim 3.
Regarding claim 20, see claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg and Gieseke in view Herbig (DE102012209048A1).
Regarding claim 15, Ihlenburg and Gieseke teach the elements of the present invention but fail to explicitly teach the system of claim 5, wherein the instructions further include instructions to determine a door angle between the door and an opening and to determine the height of the object based on the door angle.  
However, Herbig teaches the system of claim 5, wherein the instructions further include instructions to determine a door angle between the door and an opening and to determine the height of the object based on the door angle (see Paragraph 0027 for the door brake is preferably so with the control unit 11 the device according to the invention in connection that pivoting the tailgate 19 only up to an opening angle is possible at which no collision with a detected obstacle can take place; see also Paragraph 009 for detecting the environment of the vehicle automatically depending on different heights of trailer bodies (corresponds to the object) of the vehicle coupled to the trailer decided whether a collision-free opening of a tailgate is possible).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch control system with an image processor is operable to process image data captured by the camera to determine if an object is present in the region that is  the control may be operable to determine a height dimension of the vehicle (with a load or object disposed thereon), as taught by Gieseke,  using the angle detection functionality, as taught by Herbig, for the purpose of advantageously detecting the environment of the vehicle automatically depending on different heights of trailer bodies of the vehicle coupled to the trailer decided whether a collision-free opening of a tailgate is possible (see Paragraph 0004 of Herbig).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tobias (US20080197985A1) teaches a device for controlling the height of a load or load carrier behind the cab of a truck includes a sensor supported on a power operated air deflector on the roof of the cab. The sensor is arranged, during vertical movement of the rear end of the air deflector, to sense the maximum height of the load or the load carrier behind the cab and to send signals representing the maximum height to an indicator inside the cab.
Boeheme (US20110215916A1) teaches a device is provided for preventing a collision between a pivoting element of a vehicle, with an obstacle located in its pivoting area, with a control unit which controls the pivoting movement of the vehicle pivoting element and with a lighting device which is coupled to the pivoting movement and emits light into the pivoting area. Depending on the reflection of the emitted light on the obstacle the control units intervenes in the pivoting movement.
Nakamura (JP2010236329A) teaches reliably preventing the door of one vehicle from carelessly coming into contact with the other vehicle by controlling the opening/closing angle of 
Kim (US20170168497A1) teaches a processor that is configured to calculate a height of the cargo when the cargo displayed on the display unit is selected, and calculate a total height that is a sum of the height of the cargo and a height of the vehicle.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665